Dear Mr. Grice:
Your request for an opinion concerning the adoption of T.P. Ordinance No. 94-16 has been forwarded to me for research and reply. You inquire whether the parish council may amend state laws and what penalties may be applied to the ordinance?
A municipality may punish the same conduct as the state in the concurrent exercise of the police power, with the limitation that a municipality may not provide for the punishment of a felony. LSA-Const. Art. 6, Section 9. Note that the municipality maynot provide for a greater penalty than the state statute punishing the same crime. See State v. Suire,319 So.2d 347 (La. 1975).
LSA-R.S. 32:289 states in pertinent part:
         A. (1) No person, firm, or corporation shall intentionally dump, leave, or deposit any glass or metallic objects, trash, refuse, or garbage on any property, or on any highway or roadside park, or on any lands adjacent thereto. Whoever violates the provisions of the Subsection in respect to private lands adjacent thereto, shall be punished in accordance with the following:
            (a) Any person violating the provisions of this Section shall be fined not less than one hundred dollars nor more than four hundred dollars or shall be ordered to pick up trash or refuse for a period of not less than sixteen nor more than forty hours, or both, upon a first conviction.
            (b) For a second conviction, such person shall be fined not less than three hundred dollars nor more than five hundred dollars, or shall be ordered to pick up trash or refuse for a period of not less than forty nor more than one hundred twenty hours, or both.
            (c) For a third or subsequent conviction, such person shall be fined not less than three hundred dollars nor more than five hundred dollars, and shall be ordered to pick up trash or refuse for a period of not less than one hundred twenty nor more than two hundred hours.
In conclusion, it is the opinion of this office that a municipality may adopt ordinances which "track" the language of state statutes as long as the municipality does not attempt either to provide for the punishment of felonies or to provide for a greater penalty than the state statute punishing the same crime.
If our office can be of further assistance, please do not hesitate to contact us. With kindest regards, I remain
Yours very truly,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: __________________________ ROLAND J. DARTEZ Assistant Attorney General
RPI/RJD/pb
DATE RECEIVED:
DATE RELEASED:
Mr. James E. Grice Tangipahoa Parish Council 78204 Grice Road Kentwood, LA 70444
Roland J. Dartez Assistant Attorney General